DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on July 22, 2020.
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a system testing platform” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “the gathered telemetry data” in line 10. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which gathered telemetry data the term is referring to. The examiner suggests to clarify the difference between “the gathered telemetry data” to rectify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 4, 7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2017/0013008 A1) in view of Hassanzadeh et al. (US 2017/0230410 A1).

In regards to claim 1, Carey discloses a system comprising: a security testing platform configured to: 
send, to a set of endpoints, one or more configuration files describing a set of actions which (Carey, Para. 0032, the first executable program code is sent to the first end device based on a request received by the first end device), when executed by endpoints of the set of endpoints, perform a security test comprising a simulated attack (Carey, Para. 0090, the agent (i.e., program code) that causes and executes initiation of the security simulation is only temporarily stored at the user device in accordance with browser rules); and 
a set of endpoints communicatively connected to the security testing platform, each endpoint of the set of endpoints configured to (Carey, Fig. 1, Para, 0051):
 perform one or more actions of the set of action described by the one or more configuration files (Carey, Para. 0051, various computer program code that instructs the hardware of the command and control servers 120 a and 120 b to perform certain tasks in order to execute various security threat simulations); 
Carey fails to disclose receive, from one or more endpoints of the set of endpoints, telemetry data captured during the simulated attack; and
 generate, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack;
gather telemetry data during the simulated attack; and 
send, to the security testing platform, the gathered telemetry data.  
However, Hassanzadeh teaches receive, from one or more endpoints of the set of endpoints (Hassanzadeh, Para. 11, A telemetry analytics engine is configured to receive the telemetry data from the endpoint devices), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007, zero-day process attacks can be detected by analyzing telemetry data when incorporated with domain-specific context); and
 generate, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040, each newly discovered attack is modeled as a set of rules such that future attacks can be identified faster);
gather telemetry data during the simulated attack (Hassanzadeh, Para. 0011, The telemetry analytics engine further includes an anomaly detection processor configured to analyze the telemetry data to detect anomalies that indicate a potential security compromise); and send, to the security testing platform, the gathered telemetry data (Hassanzadeh, Para. 0011, The endpoint devices produce telemetry data and transmit the telemetry data on the industrial control network).  
Carey and Hassanzadeh are both considered to be analogous to the claim invention because they are in the same field of a security testing platform that is used for continuous testing, evaluation and tuning of security tools & policies regarding computing applications and services.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include receive, from one or more endpoints of the set of endpoints (Hassanzadeh, Para. 0011), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007); and
 generate, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040);
gather telemetry data during the simulated attack (Hassanzadeh, Para. 0011); and send, to the security testing platform, the gathered telemetry data (Hassanzadeh, Para. 0011). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).

In regards to claim 2, the combination of Carey in view of Hassanzadeh teaches the system of claim 1, wherein each endpoint of the set of endpoints is assigned a role of a set of roles by the security testing platform and each action of the set of actions is associated with a role of the set of roles (Carey, Paras, 0023 and 0024, the first executable program code for acting as an agent on the first end device, and the first executable program code configured to be executed by a browser application of the first end device. In some embodiments, the first executable program code is configured to initiate the implementation of a simulation by requesting information from at least a first security assessment computer of the one or more security assessment computers).  

In regards to claim 3, the combination of Carey in view of Hassanzadeh teaches the system of claim 2, wherein one or more endpoints of the set of endpoints is assigned a target role of the set of roles, each endpoint assigned as a target comprising a configured application to be tested by the simulated attack (Carey, Para. 0074, the instructions may be instructions for performing certain simulations, for example according to the security package associated with the entity associated with the agent. For example, the instructions may include an indication of operations to perform, target destinations, payload (e.g., information to be retrieved and/or distributed), and timing).  

In regards to claim 4, the combination of Carey in view of Hassanzadeh teaches the system of claim 3, wherein the telemetry data gathered by the one or more endpoints assigned the target role comprises performance statistics of the endpoint (Hassanzadeh, Para. 0012, the telemetry analytics engine may be configured to cluster the telemetry data into logical endpoint device groupings that represent sub networks of the industrial control network).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include wherein the telemetry data gathered by the one or more endpoints assigned the target role comprises performance statistics of the endpoint (Hassanzadeh, Para. 0012). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).

In regards to claim 7, the combination of Carey in view of Hassanzadeh teaches the system of claim 6, wherein one or more endpoints of the set of endpoints are further configured to perform one or more actions of an updated set of actions which (Carey, Para. 0088, for example, multiple agents (e.g., at different user devices) can be used in a coordinated manner to carry out related instructions (for example, one agent may receive instructions for communicating with other agents), when executed by endpoints of the set of endpoints, perform a security test comprising the variant attack (Carey, Para. 0088, other simulations of cyber attacks may be performed as well—the examples in FIGS. 2B-2D are merely three examples, and various other known types of cyber attacks and security breaches may be simulated)).  

In regards to claim 9, Carey discloses a method comprising:
 sending, from a security testing platform to a set of endpoints, one or more configuration files (Carey, Para. 0032, the first executable program code is sent to the first end device based on a request received by the first end device), each endpoint of the set of endpoints configured to perform actions of a set of actions described by the configuration files to perform a security test comprising a simulated attack (Carey, Para. 0090, the agent (i.e., program code) that causes and executes initiation of the security simulation is only temporarily stored at the user device in accordance with browser rules);
Carey fails to disclose receiving, from one or more endpoints of the set of endpoints, telemetry data captured during the simulated attack; and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack.
However, Hassanzadeh teaches receiving, from one or more endpoints of the set of endpoints (Hassanzadeh, Para. 11, A telemetry analytics engine is configured to receive the telemetry data from the endpoint devices), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007, zero-day process attacks can be detected by analyzing telemetry data when incorporated with domain-specific context); and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040, each newly discovered attack is modeled as a set of rules such that future attacks can be identified faster).  
Carey and Hassanzadeh are both considered to be analogous to the claim invention because they are in the same field of a security testing platform that is used for continuous testing, evaluation and tuning of security tools & policies regarding computing applications and services.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include receiving, from one or more endpoints of the set of endpoints (Hassanzadeh, Para. 11), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007); and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).

In regards to claim 10, the combination of Carey in view of Hassanzadeh teaches the method of claim 9, wherein each endpoint of the set of endpoints is assigned a role of a set of roles by the security testing platform and each action of the set of actions is associated with a role of the set of roles (Carey, Paras, 0023 and 0024, the first executable program code for acting as an agent on the first end device, and the first executable program code configured to be executed by a browser application of the first end device. In some embodiments, the first executable program code is configured to initiate the implementation of a simulation by requesting information from at least a first security assessment computer of the one or more security assessment computers).  

In regards to claim 11, the combination of Carey in view of Hassanzadeh teaches the method of claim 10, wherein one or more endpoints of the set of endpoints is assigned a target role of the set of roles, each endpoint assigned as a target comprising a configured application to be tested by the simulated attack (Carey, Para. 0074, the instructions may be instructions for performing certain simulations, for example according to the security package associated with the entity associated with the agent. For example, the instructions may include an indication of operations to perform, target destinations, payload (e.g., information to be retrieved and/or distributed), and timing).  

In regards to claim 12, the combination of Carey in view of Hassanzadeh teaches the method of claim 11, wherein the telemetry data comprises performance statistics of an endpoint assigned the target role (Hassanzadeh, Para. 0012, the telemetry analytics engine may be configured to cluster the telemetry data into logical endpoint device groupings that represent sub networks of the industrial control network).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include wherein the telemetry data comprises performance statistics of an endpoint assigned the target role (Hassanzadeh, Para. 0012). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).

In regards to claim 14, the combination of Carey in view of Hassanzadeh teaches the method of claim 13, further comprising sending, from the security testing platform to the set of endpoints, one or more additional configuration files (Carey, Para. 0088, for example, multiple agents (e.g., at different user devices) can be used in a coordinated manner to carry out related instructions (for example, one agent may receive instructions for communicating with other agents), each endpoint of the set of endpoints configured to perform actions described by the additional configuration files to perform a security test comprising the variant attack (Carey, Para. 0088, other simulations of cyber attacks may be performed as well—the examples in FIGS. 2B-2D are merely three examples, and various other known types of cyber attacks and security breaches may be simulated)).  

In regards to claim 15, Carey discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform the steps of:
 sending, from a security testing platform to a set of endpoints, one or more configuration files (Carey, Para. 0032, the first executable program code is sent to the first end device based on a request received by the first end device), each endpoint of the set of endpoints configured to perform actions of a set of actions described by the configuration files to perform a security test comprising a simulated attack (Carey, Para. 0090, the agent (i.e., program code) that causes and executes initiation of the security simulation is only temporarily stored at the user device in accordance with browser rules);
Carey fails to disclose receiving, from one or more endpoints of the set of endpoints, telemetry data captured during the simulated attack; and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack.
However, Hassanzadeh teaches receiving, from one or more endpoints of the set of endpoints(Hassanzadeh, Para. 11, A telemetry analytics engine is configured to receive the telemetry data from the endpoint devices), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007, zero-day process attacks can be detected by analyzing telemetry data when incorporated with domain-specific context); and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040, each newly discovered attack is modeled as a set of rules such that future attacks can be identified faster).
Carey and Hassanzadeh are both considered to be analogous to the claim invention because they are in the same field of a security testing platform that is used for continuous testing, evaluation and tuning of security tools & policies regarding computing applications and services.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include receiving, from one or more endpoints of the set of endpoints (Hassanzadeh, Para. 11), telemetry data captured during the simulated attack (Hassanzadeh, Para. 0007); and 
generating, based on the telemetry data, updated security rules for detecting the simulated attack and one or more variations of the simulated attack (Hassanzadeh, Para. 0040). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).
In regards to claim 16, the combination of Carey in view of Hassanzadeh teaches the computer-readable storage medium of claim 15, wherein each endpoint of the set of endpoints is assigned a role of a set of roles by the security testing platform and each action of the set of actions is associated with a role of the set of roles (Carey, Paras, 0023 and 0024, the first executable program code for acting as an agent on the first end device, and the first executable program code configured to be executed by a browser application of the first end device. In some embodiments, the first executable program code is configured to initiate the implementation of a simulation by requesting information from at least a first security assessment computer of the one or more security assessment computers). 

In regards to claim 17, the combination of Carey in view of Hassanzadeh teaches the computer-readable storage medium of claim 16, wherein one or more endpoints of the set of endpoints is assigned a target role of the set of roles, each endpoint assigned as a target comprising a configured application to be tested by the simulated attack (Carey, Para. 0074, the instructions may be instructions for performing certain simulations, for example according to the security package associated with the entity associated with the agent. For example, the instructions may include an indication of operations to perform, target destinations, payload (e.g., information to be retrieved and/or distributed), and timing).  

In regards to claim 18, the combination of Carey in view of Hassanzadeh teaches the computer-readable storage medium of claim 17, wherein the telemetry data comprises performance statistics of an endpoint assigned the target role (Hassanzadeh, Para. 0012, the telemetry analytics engine may be configured to cluster the telemetry data into logical endpoint device groupings that represent sub networks of the industrial control network).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include wherein the telemetry data comprises performance statistics of an endpoint assigned the target role (Hassanzadeh, Para. 0012). Doing so would aid to understand how each security control operates in a power grid environment, identify which security controls are effective for power grid security, and determine the optimal location to deploy them in order to maximize security effectiveness and efficiency (Hassanzadeh, Para. 0004).

In regards to claim 20, the combination of Carey in view of Hassanzadeh teaches the computer-readable storage medium of claim 19, further comprising instructions which, when executed by the processor, cause the processor to perform the step of sending, from the security testing platform to the set of endpoints, one or more additional configuration files (Carey, Para. 0088, for example, multiple agents (e.g., at different user devices) can be used in a coordinated manner to carry out related instructions (for example, one agent may receive instructions for communicating with other agents), each endpoint of the set of endpoints configured to perform actions described by the additional configuration files to perform a security test comprising the variant attack (Carey, Para. 0088, other simulations of cyber attacks may be performed as well—the examples in FIGS. 2B-2D are merely three examples, and various other known types of cyber attacks and security breaches may be simulated)).

Claims 5-6, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2017/0013008 A1) in view of Hassanzadeh et al. (US 2017/0230410 A1) and further in view of Lang et al. (US 2019 / 0258953 A1).

In regards to claim 5, the combination of Carey in view of Hassanzadeh fails to teach the system of claim 1, further comprising a security stack including one or more security tools configured to mitigate the simulated attack.
However, Lang teaches further comprising a security stack including one or more security tools configured to mitigate the simulated attack (Lang, Para. 0298, The ML toolkit comprises interceptor entity/entities (2026), which are configured to intercept communications from/to the ML toolkit function entity/entities (2023) of the ML toolkit (2020)).  
Carey and Hassanzadeh are both considered to be analogous to the claim invention because they are in the same field of a security testing platform that is used for continuous testing, evaluation and tuning of security tools & policies regarding computing applications and services.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include further comprising a security stack including one or more security tools configured to mitigate the simulated attack (Lang, Para. 0298). Doing so would aid to assisted policy management and automation of supporting activities, assisted policy management and determining policies, agent automation, classifying agent characteristics, automation for vulnerability assessment and penetration testing, protection of neural networks, and risk mitigation of communication buses (Lang, Para. 0002).

In regards to claim 6, the combination of Carey and Hassanzadeh further in view of Lang teaches the system of claim 1, wherein the security testing platform is further configured to:
 train a detection rule machine learning model based on the gathered telemetry data (Lang, Para. 0188, FIG. 2, a policy determining entity (200) may for example use the generated records as labeled training data 205 for machine learning 210, note telemetry data corresponds to labeled training data), 
the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065, the policy determining entity may for example synthetically create data (e.g. training data, policies, rules, action sequences etc.), using Generative Adversarial Networks (GANs), a machine learning approach), if implemented during the simulated attack, would mitigate the simulated attack (Lang, Para. 0065, An action determination model can for example determine one or more of attacker action, attack action, exploit action, defender action, defending action, detection action, mitigation action, prevention action, alarm/alert action); 
use the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200, use machine learning (“ML”) (deep learning) to predict technical security policy rules as conditions in IT landscapes (e.g. interconnected IoT) change—e.g. “events” such as devices/data get identified); 
train an attack generation machine learning model based on the gathered telemetry data (Lang, Para. 0154, determining this policy determination model may involve training the neural network using the labeled data 1840 using machine learning approaches known to those skilled in the art of machine learning), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293, ML-SPI entity, which is a flexible solution to securing ML systems, by providing a consistent ML security plugin interface layer and a library of ML security plugins); and 
use the attack generation machine learning model to generate a variant attack (Lang, Para. 0295, support security also for model training, not just for model use (classification); be flexible, allowing both being integrated with new ML toolkits, and allowing the integration of new ML security features).  
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include train a detection rule machine learning model based on the gathered telemetry data (Lang, Para. 0188, 
the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065), if implemented during the simulated attack, would mitigate the simulated attack (Lang, Para. 0065); 
use the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200); 
train an attack generation machine learning model based on the gathered telemetry data (Lang, Para. 0154), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293); and 
use the attack generation machine learning model to generate a variant attack (Lang, Para. 0295). Doing so would aid to assisted policy management and automation of supporting activities, assisted policy management and determining policies, agent automation, classifying agent characteristics, automation for vulnerability assessment and penetration testing, protection of neural networks, and risk mitigation of communication buses (Lang, Para. 0002).

In regards to claim 8, the combination of Carey and Hassanzadeh further in view of Lang teaches the system of claim 6, further comprising a security stack including one or more security tools configured to mitigate the simulated attack (Lang, Para. 0298, The ML toolkit comprises interceptor entity/entities (2026), which are configured to intercept communications from/to the ML toolkit function entity/entities (2023) of the ML toolkit (2020)) and wherein the security testing platform is further configured to apply the updated detection rules to the security stack (Lang, Para. 0368, Filter rules are for example determined based on information from the functional models determined in step 2110 and 2120. In an example of the present invention, “model driven security” (see “MDS patent”) can be used e.g. to determine filter rules based on functional models. This can be determined using different kinds of policies, for example default deny, default allow, first applicable, most restrictive, least restrictive etc).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include further comprising a security stack including one or more security tools configured to mitigate the simulated attack (Lang, Para. 0298) and wherein the security testing platform is further configured to apply the updated detection rules to the security stack (Lang, Para. 0368). Doing so would aid to assisted policy management and automation of supporting activities, assisted policy management and determining policies, agent automation, classifying agent characteristics, automation for vulnerability assessment and penetration testing, protection of neural networks, and risk mitigation of communication buses (Lang, Para. 0002).

In regards to claim 13, the combination of Carey in view of Hassanzadeh fails to teach the method of claim 9, further comprising:
 training a detection rule machine learning model based on the captured telemetry data (Lang, Para. 0188, FIG. 2, a policy determining entity (200) may for example use the generated records as labeled training data 205 for machine learning 210, note telemetry data corresponds to labeled training data), 
 the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065, the policy determining entity may for example synthetically create data (e.g. training data, policies, rules, action sequences etc.), using Generative Adversarial Networks (GANs), a machine learning approach), if implemented during the simulated attack, would mitigate the simulated attack (Lang, Para. 0065, An action determination model can for example determine one or more of attacker action, attack action, exploit action, defender action, defending action, detection action, mitigation action, prevention action, alarm/alert action);
 using the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200, use machine learning (“ML”) (deep learning) to predict technical security policy rules as conditions in IT landscapes (e.g. interconnected IoT) change—e.g. “events” such as devices/data get identified);
 training an attack generation machine learning model based on the gathered telemetry data(Lang, Para. 0154, determining this policy determination model may involve training the neural network using the labeled data 1840 using machine learning approaches known to those skilled in the art of machine learning), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293, ML-SPI entity, which is a flexible solution to securing ML systems, by providing a consistent ML security plugin interface layer and a library of ML security plugins); and 
using the attack generation machine learning model to generate a variant attack (Lang, Para. 0295, support security also for model training, not just for model use (classification); be flexible, allowing both being integrated with new ML toolkits, and allowing the integration of new ML security features).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include training a detection rule machine learning model based on the captured telemetry data (Lang, Para. 0188, FIG. 2), 
 the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065), if implemented during the simulated attack, would mitigate the simulated attack (Lang, Para. 0065);
 using the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200);
 training an attack generation machine learning model based on the gathered telemetry data(Lang, Para. 0154), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293); and 
using the attack generation machine learning model to generate a variant attack (Lang, Para. 0295). Doing so would aid to assisted policy management and automation of supporting activities, assisted policy management and determining policies, agent automation, classifying agent characteristics, automation for vulnerability assessment and penetration testing, protection of neural networks, and risk mitigation of communication buses (Lang, Para. 0002).

In regards to claim 19, the combination of Carey in view of Hassanzadeh fails to teach the computer-readable storage medium of claim 15, wherein the instructions further comprise steps which, when executed by the processor, cause the processor to perform the steps of: 
training a detection rule machine learning model based on the captured telemetry data (Lang, Para. 0188, FIG. 2, a policy determining entity (200) may for example use the generated records as labeled training data 205 for machine learning 210, note telemetry data corresponds to labeled training data), the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065, the policy determining entity may for example synthetically create data (e.g. training data, policies, rules, action sequences etc.), using Generative Adversarial Networks (GANs), a machine learning approach), if implemented during the simulated attack, would mitigate the simulated attack(Lang, Para. 0065, An action determination model can for example determine one or more of attacker action, attack action, exploit action, defender action, defending action, detection action, mitigation action, prevention action, alarm/alert action); 
using the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200, use machine learning (“ML”) (deep learning) to predict technical security policy rules as conditions in IT landscapes (e.g. interconnected IoT) change—e.g. “events” such as devices/data get identified); 
training an attack generation machine learning model based on the gathered telemetry data (Lang, Para. 0154, determining this policy determination model may involve training the neural network using the labeled data 1840 using machine learning approaches known to those skilled in the art of machine learning), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293, ML-SPI entity, which is a flexible solution to securing ML systems, by providing a consistent ML security plugin interface layer and a library of ML security plugins); and 
using the attack generation machine learning model to generate a variant attack (Lang, Para. 0295, support security also for model training, not just for model use (classification); be flexible, allowing both being integrated with new ML toolkits, and allowing the integration of new ML security features).  
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carey to incorporate the teachings of Hassanzadeh to include training a detection rule machine learning model based on the captured telemetry data (Lang, Para. 0188), the detection rule machine learning model configured to generate one or more detection rules which (Lang, Para. 0065), if implemented during the simulated attack, would mitigate the simulated attack (Lang, Para. 0065); 
using the detection rule machine learning model to generate one or more updated detection rules (Lang, Para. 0200); 
training an attack generation machine learning model based on the gathered telemetry data (Lang, Para. 0154), the attack generation machine learning model configured to generate one or more variant attacks distinct from the simulated attack (Lang, Para. 0293); and 
using the attack generation machine learning model to generate a variant attack (Lang, Para. 0295); and 
use the attack generation machine learning model to generate a variant attack (Lang, Para. 0295). Doing so would aid to assisted policy management and automation of supporting activities, assisted policy management and determining policies, agent automation, classifying agent characteristics, automation for vulnerability assessment and penetration testing, protection of neural networks, and risk mitigation of communication buses (Lang, Para. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pandey et al. (US 2020/0052981 A1) teaches a method of a network assurance service that monitors a network detects a network anomaly in the network using a machine learning - based anomaly detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496